Citation Nr: 0410543	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-12 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
January 1954.  

This appeal is before the Board of Veterans' Appeals (Board) from 
a July 2002 rating decision from the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued the 30 percent rating for PTSD.  


FINDINGS OF FACT

1.  The June 2002 VA examiner stated that the veteran's PTSD 
symptoms had increased in severity over the past couple of years.  

2.  The veteran experiences frequent panic attacks and dysphoric 
mood, and he takes Lorazepam to treat panic disorder and 
Sertraline to treat depressive episodes.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans Claims 
Assistance Act of 2000.  The VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered by the 
VA.  38 U.S.C.A. § 5103A (West 2002).  The VA shall also notify 
the claimant and the claimant's representative, if any, of the 
evidence that is necessary to substantiate the claim, which 
evidence the claimant is to provide, which evidence the VA will 
attempt to obtain for the claimant, and the period of time in 
which the claimant is allowed to respond to notices.  See 38 
U.S.C.A. § 5103(a) (West 2002); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

The veteran received a VA PTSD examination in June 2002, and the 
RO obtained the available medical records from the identified 
health care providers.  The veteran filed several lay statements 
with the RO, and his August 2002 substantive appeal declined the 
opportunity for a hearing before the Board.  

The RO's July 2001 and June 2002 letters and July 2002 statement 
of the case informed the veteran of applicable laws and 
regulations, including applicable provisions of The Veterans 
Claims Assistance Act of 2000, the evidence needed to substantiate 
the claim, which party was responsible for obtaining the evidence, 
and the period of time allowed to respond to notices.  In these 
documents, the VA informed the veteran that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from the identified private 
health care providers.  The veteran was informed that it was his 
responsibility to identify health care providers with specificity, 
that it was his responsibility to provide the evidence in his 
possession that pertained to the claim, and that it still remained 
his ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support the claim.  

The VA has fulfilled its duty to assist and inform the veteran.  
He was informed of new and applicable laws and regulations and of 
the evidence needed to substantiate the claim.  He was told which 
party was responsible for obtaining the evidence and provided 
ample opportunity to present such evidence, and the VA has 
obtained the identified pertinent records in its possession or 
confirmed the unavailability of such.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  


Entitlement to a rating in excess of 30 percent for PTSD

For the veteran to prevail in a claim for increased rating, the 
evidence must show that his PTSD has caused greater impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2003).  The rating for PTSD must be considered from 
the point of view of the veteran working or seeking work and the 
ability of the veteran's psyche to function under the ordinary 
conditions of daily life, including employment and self-support.  
38 C.F.R. §§ 4.2, 4.10.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge 
and consider all regulations that are potentially applicable based 
upon the assertions and issues raised in the record and to explain 
the reasons and bases for its conclusion.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  

PTSD is evaluated under the criteria of Diagnostic Code 9411.  38 
C.F.R. § 4.130.  A 30 percent evaluation is assigned for 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short- 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and the inability to 
establish and maintain effective relationships.  A 100 percent 
evaluation is assigned for total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); and disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The evidence supports an increased rating of 50 percent.  At the 
June 2002 VA examination, the veteran reported that his PTSD 
symptoms had increased in severity since his initial VA 
examination in June 1997, and the VA examiner noted that the 
veteran's PTSD had worsened over the past couple of years due to 
stress about health concerns and the 9/11 terrorist attacks.  The 
veteran's increased PTSD symptoms manifested as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; impairment of short-term memory; 
and disturbances of motivation and mood.  

At the June 2002 VA examination, the veteran's affect was 
moderately restricted in both range and intensity, and he 
displayed some rambling circumstantial thought patterns.  The 
veteran reported having daily panic attacks, and the June 2002 VA 
examiner noted that the veteran was taking Lorazepam, which is 
commonly used to treat panic disorder.  At the June 2002 VA 
examination, the veteran's mood was dysphoric, and he reported 
that family members and friends found him unenjoyable to be around 
because he was moody.  In a July 2002 lay statement, the veteran 
admitted feeling bad because, while sleeping, he would mistake his 
wife for the enemy and try to choke her.  He would only come to 
his senses when she pummeled him to stop.  Not surprisingly, his 
sleep difficulties had worsened in the past couple of years.  The 
June 2002 VA examiner also noted that the veteran was taking 
Sertraline for treatment of depressive episodes.  Under the 
circumstances, an increased rating of 50 percent should be 
assigned.  

A rating higher than 50 percent is not in order because the 
veteran does not experience total occupational and social 
impairment; deficiencies in work, family relations, or judgment; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; neglect of personal appearance and hygiene; inability 
to establish and maintain effective relationships; gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
disorientation as to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  

The June 2002 VA examiner documented that the veteran worked 
continuously for thirty-seven years at a city government job and 
that his work life ended only because of retirement in the early 
1990s.  According to the June 2002 VA examiner, the veteran's 
psychiatric symptoms alone did not render him unemployable.  In 
addition to successfully working with many people during his long 
career, the veteran reported socializing with members of his 
family, other members of his church, and other Korean War veterans 
that he saw in weekly group psychotherapy.  Although the veteran 
reported having suicidal ideation in the past, he had no history 
of actual suicide attempts, and he denied have any current 
suicidal or homicidal ideation, intent, or plan.  Similarly, 
although the veteran was being treated for frequent panic attacks, 
the evidence did not show near continuous panic or depression 
affecting the veteran's ability to function independently, 
appropriately, or effectively.  The veteran presented with a neat 
and clean appearance, and his speech was clear and coherent, with 
generally rational and focused thought processes.  His eye contact 
was good, and he was cooperative.  He denied having racing 
thoughts or feelings of elation.  He was also fully oriented at 
the June 2002 VA examination.  Although his attention, 
concentration, and memory of recent events were mildly impaired, 
he remembered the names of his close relatives, his own previous 
occupations, and his own name.  

For all these reasons, a 50 percent rating, but no higher, should 
be assigned.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2003); Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).  

An extraschedular rating is not warranted because exceptional 
circumstances have not been demonstrated.  See Smallwood v. Brown, 
10 Vet. App. 93, 97-98 (1997); 38 C.F.R. § 3.321(b)(2003).  The 
veteran's service-connected PTSD has not caused frequent 
hospitalizations or marked interference with employment.  The 
veteran has never been hospitalized, and he receives weekly group 
psychotherapy on an outpatient basis.  He worked thirty-seven 
years at a city government job, and his work life ended only 
because he retired in the early 1990s.  Under the circumstances, 
referral for consideration of an extraschedular rating for 
service-connected PTSD is not currently warranted.  


ORDER

Entitlement to a 50 percent rating for PTSD is granted, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



